AUTOMATIC DATA PROCESSING, INC.



2000 STOCK OPTION PLAN

(originally effective as of August 10, 1999, as amended effective as of August
31, 2001,
as further amended on May 14, 2002, as amended and restated as of August 11,
2003,
as further amended and restated as of January 27, 2005,
and as further amended on January 26, 2007,
and as further amended on November 2, 2009)
 



Automatic Data Processing, Inc., a Delaware corporation (the “Company”), hereby
formulates and adopts the following amended and restated 2000 Stock Option Plan
(the “Plan”) for employees of the Company and its Subsidiaries (as defined in
Paragraph 5) and non-employee directors of the Company:



1. PURPOSE. The purpose of the Plan is to secure for the Company the benefits of
the additional incentive inherent in the ownership of common stock, par value
$.10, of the Company (“Common Stock”) by selected employees of the Company and
its Subsidiaries, and non-employee directors of the Company, who, in the
judgment of the Committee (as defined in Paragraph 2), are important to the
success and the growth of the business of the Company and its Subsidiaries, and
to help the Company and its Subsidiaries secure and retain the services of such
persons.



2. ADMINISTRATION. Except to the extent required in order to qualify for
exemptive relief under Rule 16b-3 or its successor provision under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or to satisfy
the requirements for performance-based compensation under Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), in which case the Board
of Directors of the Company (the “Board of Directors”), or a committee appointed
by the Board of Directors which satisfies the requirements of such provisions
shall administer the Plan (and all applicable provisions of the Plan, including
any reference herein to the “Committee”, shall be construed accordingly), the
Plan shall be administered by the Compensation Committee of the Board of
Directors (the “Committee”). The Committee shall select one of its members as
Chairman and shall make such rules and regulations as it shall deem appropriate
concerning the holding of its meetings and transaction of its business. Any
member of the Committee may be removed at any time either with or without cause
by resolution adopted by the Board of Directors, and any vacancy on the
Committee may at any time be filled by resolution adopted by the Board of
Directors.



Subject to the express provisions of the Plan, the Committee shall have plenary
authority to interpret the Plan, to prescribe, amend and rescind the rules and
regulations relating to it and to make all other determinations deemed necessary
and advisable for the administration of the Plan. The determinations of the
Committee shall be conclusive.



3. STOCK SUBJECT TO OPTIONS. Subject to the adjustment provisions of Paragraph
13 below, a maximum of 71,750,000 shares of Common Stock may be made subject to
Options (as defined below) granted under the Plan. In addition, subject to the
adjustment provisions of Paragraph 13 below, no person may be granted Options
under the Plan during any of the Company’s fiscal years with respect to more
than 500,000 shares of Common Stock.



If, and to the extent that, Options granted under the Plan shall terminate,
expire or be canceled for any reason without having been exercised, new Options
may be granted in respect of the shares covered by such terminated, expired or
canceled Options. The granting and terms of such new Options shall comply in all
respects with the provisions of the Plan.



Shares sold upon the exercise of any Option granted under the Plan may be shares
of authorized and unissued Common Stock, shares of issued Common Stock held in
the Company’s treasury, or both.



There shall be reserved at all times for sale under the Plan a number of shares
of Common Stock, of either authorized and unissued shares of Common Stock,
shares of Common Stock held in the Company’s treasury, or both, equal to the
maximum number of shares that may be purchased pursuant to Options granted or
that may be granted under the Plan.



4. GRANT OF OPTIONS. The Committee shall have the authority and responsibility,
within the limitations of the Plan, to determine the employees and the
non-employee directors to whom Options are to be granted, whether Options
granted to employees shall be “incentive stock options” (“Incentive Options”),
within the meaning of Section 422(b) of the Code, or Options which are not
Incentive Options (“Nonqualified Options” and together with Incentive Options,
“Options,” individually, an “Option”), the number of shares that may be
purchased under each Option and the Option price.



In determining the officers, key employees and non-employee directors to whom
Options shall be granted and the number of shares to be covered by each such
Option, the Committee shall take into consideration the individual’s present and
potential contribution to the success of the Company and its Subsidiaries (as
defined below) and such other factors as the Committee may deem proper and
relevant.



5. PERSONS ELIGIBLE. Incentive Options may be granted to any key employee of the
Company or any of its Subsidiaries. Nonqualified Options may be granted to any
key employee of the Company or any of its Subsidiaries or Affiliates and to any
non-employee director of the Company. Options may be granted to employees and
non-employee directors who hold or have held Options under this Plan or any
similar or other awards under any other plan of the Company or any of its
Subsidiaries or Affiliates. Employees who are also officers or directors of the
Company or any of its Subsidiaries or Affiliates shall not by reason of such
offices be ineligible as recipients of Options.



For purposes of the Plan, a “Subsidiary” of the Company shall mean any
“subsidiary corporation” as such term is defined in Section 424(f) of the Code.
An entity shall be deemed a Subsidiary of the Company only for such periods as
the requisite ownership relationship is maintained.



For purposes of the Plan, an “Affiliate” of the Company shall mean any
corporation, partnership, or other entity controlled by the Company.



Any employee who would own, directly or indirectly, immediately after the
granting of an Option to such person, more than 10% of the total combined voting
power of all classes of stock of the Company or any of its Subsidiaries shall
only be eligible to receive an Incentive Option under the Plan if it satisfies
the requirements of Section 422(c)(5) of the Code.



A person receiving an Option pursuant to the Plan is hereinafter referred to as
an “Optionee”.



6. PRICE. The exercise price of each share of Common Stock purchasable under any
Option granted pursuant to the Plan shall not be less than the Fair Market Value
(as defined below) thereof at the time the Option is granted. In no event shall
the Committee cause or permit, without the prior approval of the Company’s
stockholders, any Options granted pursuant to the Plan to be repriced, replaced,
or re-granted through cancellation, or to otherwise lower the exercise price of
a previously granted Option.



For purposes of the Plan, “Fair Market Value” of a share of Common Stock means
the closing price of a share of Common Stock on the New York Stock Exchange
Composite Tape on the date in question. If shares of Common Stock are not traded
on the New York Stock Exchange on such date, “Fair Market Value” of a share of
Common Stock shall be determined by the Committee in its sole discretion.



7. DURATION OF OPTIONS. Options granted hereunder shall become exercisable, in
whole or in part, all as the Committee in its discretion may provide upon the
granting thereof.



Notwithstanding any provision of the Plan to the contrary, except as otherwise
provided in the applicable award agreement, the unexercised portion of any
Option granted under the Plan shall automatically and without notice terminate
and become null and void at the time of the earliest to occur of the following:



(a) The expiration of 10 years (or, in the case of an Incentive Option, five
years, in the case of an Optionee described in Section 422(c)(5) of the Code)
from the date on which such Option was granted;



(b) The expiration of 60 days (or such longer period as the Committee may
provide in the event of the Optionee’s Permanent and Total Disability (as
defined in Section 22(a)(3) of the Code) from the date of termination of the
Optionee’s employment or service with the Company or any of its Subsidiaries;
provided, however, that if the Optionee shall die during such 60-day period (or
such longer period as the Committee may provide in the event of the Optionee’s
Permanent and Total Disability) the provisions of subparagraph (c) below shall
apply;



(c) The expiration of six months after the appointment and qualification of the
executor or administrator of the Optionee’s estate or 12 months after the date
of the Optionee’s death, whichever occurs earlier, if such death occurs either
during employment by, or service with, the Company or any of its Subsidiaries or
during the 60-day period (or such longer period as the Committee may provide in
the event of the Optionee’s Permanent and Total Disability) following the date
of termination of such employment or service; and



(d) In whole or in part, at such earlier time or upon occurrence of such earlier
event as the Committee in its discretion may provide upon the granting of such
Option.



The Committee may determine whether any given leave of absence constitutes a
termination of employment or service. Options granted under the Plan shall not
be affected by any change of employment or service so long as the Optionee
continues to be an employee of the Company or any of its Subsidiaries or
non-employee director of the Company.



8. EXERCISE OF OPTIONS. Options shall be exercisable by the Optionee (or the
Optionee’s executor or administrator), as to all or part of the shares covered
thereby, by the giving of written notice of the exercise thereof to the Company
at its principal business office, directed to the attention of its Secretary.
The Company shall cause certificates for the shares so purchased to be delivered
to the Optionee (or the Optionee’s executor or administrator) at the Company’s
principal business office, against payment in full of the purchase price, which
payment may be made (i) in cash, check, cash equivalent and/or shares of Common
Stock valued at the Fair Market Value at the time the Option is exercised
(including, pursuant to procedures approved by the Committee, by means of
attestation of ownership of a sufficient number of shares of Common Stock in
lieu of actual delivery of such shares to the Company); provided, that such
shares of Common Stock are not subject to any pledge or other security interest,
(ii) pursuant to a “net exercise” procedure effected by withholding the minimum
number of shares of Common Stock otherwise deliverable in respect of an Option
that are needed to pay the exercise price and all applicable required
withholding taxes or (iii) by such other method as the Committee may permit in
its sole discretion, including without limitation: (A) in other property having
a fair market value on the date of exercise equal to the exercise price or (B)
if there is a public market for the shares of Common Stock at such time, by
means of a broker-assisted “cashless exercise” pursuant to which the Company is
delivered a copy of irrevocable instructions to a stockbroker to sell the shares
of Common Stock otherwise deliverable upon the exercise of the Option and to
deliver promptly to the Company an amount equal to the exercise price.
Notwithstanding the foregoing, shares of the Company’s Common Stock may not be
used by Canadian Optionees to pay the exercise price of the shares being
purchased pursuant to the exercise of an Option.



9. NONTRANSFERABILITY OF OPTIONS. No Option or any right evidenced thereby shall
be transferable in any manner other than by will or the laws of descent and
distribution, and, during the lifetime of an Optionee, only the Optionee (or the
Optionee’s court-appointed legal representative) may exercise an Option.



10. RIGHTS OF OPTIONEE. Neither the Optionee nor the Optionee’s executor or
administrator shall have any of the rights of a stockholder of the Company with
respect to the shares subject to an Option until certificates for such shares
shall actually have been issued upon the due exercise of such Option. No
adjustment shall be made for any cash dividend or other right for which the
record date is prior to the date of such due exercise and full payment for such
shares has been made therefor.



11. RIGHT TO TERMINATE EMPLOYMENT OR SERVICE. Nothing in the Plan or in any
Option shall confer upon any Optionee the right to continue in the employment or
service of the Company or any of its Subsidiaries or affect the right of the
Company or any of its Subsidiaries to terminate an Optionee’s employment at any
time, subject, however, to the provisions of any agreement of employment between
the Company or any of its Subsidiaries and the Optionee.



12. NONALIENATION OF BENEFITS. No right or benefit under the Plan shall be
subject to anticipation, alienation, sale, assignment, hypothecation, pledge,
exchange, transfer, encumbrance or charge, and any attempt to anticipate,
alienate, sell, assign, hypothecate, pledge, exchange, transfer, encumber or
charge the same shall be void. To the extent permitted by applicable law, no
right or benefit hereunder shall in any manner be liable for or subject to the
debts, contracts, liabilities or torts of the person entitled to such benefits.



13. ADJUSTMENT UPON CHANGES IN CAPITALIZATION, ETC. In the event of any stock
split, stock dividend, stock change, reclassification, recapitalization or
combination of shares which changes the character or amount of Common Stock
prior to exercise of any portion of an Option theretofore granted under the
Plan, such Option, to the extent that it shall not have been exercised, shall
entitle the Optionee (or the Optionee’s executor or administrator) upon its
exercise to receive in substitution such number and kind of shares as the
Optionee would be entitled to receive if the Optionee had actually owned the
stock subject to such Option at the time of the occurrence of such change and
the Options shall be subject to such adjustments, as determined by the
Committee, as to the number, price or kind of stock as determined to be
equitable; provided, however, that if the change is of such a nature that the
Optionee, upon exercise of the Option, would receive property other than shares
of stock, then the Committee shall make an appropriate adjustment in the Option
to provide that the Optionee (or the Optionee’s executor or administrator) shall
acquire upon exercise only shares of stock of such number and kind as the
Committee, in its sole judgment, shall deem equitable; and, provided further,
that the Committee may make such adjustment individually with respect to each
Optionee, and need not treat all Optionees uniformly. The Committee shall also
make appropriate adjustment in the number of shares subject to Options under the
Plan and the maximum number of shares to be granted to any person in any fiscal
year as determined to be equitable.



In the event that any transaction (other than a change specified in the
preceding paragraph) described in Section 424(a) of the Code affects the Common
Stock subject to any unexercised Option, the Board of the surviving or acquiring
corporation shall make such similar adjustment as is permissible and
appropriate.



If any such change or transaction shall occur, the number and kind of shares for
which Options may thereafter be granted under the Plan shall be adjusted to give
effect thereto.



14. PURCHASE FOR INVESTMENT. Whether or not the Options and shares covered by
the Plan have been registered under the Securities Act of 1933, as amended, each
person exercising an Option under the Plan may be required by the Company to
give a representation in writing that such person is acquiring such shares for
investment and not with a view to, or for sale in connection with, the
distribution of any part thereof.



The Company will endorse any necessary legend referring to the foregoing
restriction upon the certificate or certificates representing any shares issued
or transferred to the Optionee upon the exercise of any Option granted under the
Plan.



15. FORM OF AGREEMENTS WITH OPTIONEES. Each Option granted pursuant to the Plan
shall be in writing and shall have such form, terms and provisions, not
inconsistent with the provisions of the Plan, as the Committee shall provide for
such Option. Each Optionee shall be notified promptly of such grant, and a
written agreement shall be promptly executed and delivered by the Company and
the Optionee.



16. TERMINATION AND AMENDMENT OF PLAN AND OPTIONS. Unless the Plan shall
theretofore have been terminated as hereinafter provided, Options may be granted
under the Plan at any time, and from time to time, prior to the tenth
anniversary of the Effective Date (as defined below), on which date the Plan
will expire, except as to Options then outstanding under the Plan. Such Options
shall remain in effect until they have been exercised, have expired or have been
canceled.



The Plan may be terminated or modified at any time by the Board of Directors;
provided, however, that any such modification shall comply with all applicable
laws, applicable stock exchange listing requirements, and applicable
requirements for exemption (to the extent necessary) under Rule 16b-3 under the
Exchange Act.



No termination, modification or amendment of the Plan, without the consent of
the Optionee, may adversely affect the rights of such person with respect to
such Option. With the consent of an Optionee and subject to the terms and
conditions of the Plan, the Committee may amend outstanding award agreements
with such Optionee.



17. EFFECTIVE DATE OF PLAN. The Plan originally became effective on August 10,
1999, the date of its adoption by the Board of Directors (the “Effective Date”).



18. GOVERNMENT AND OTHER REGULATIONS. The obligation of the Company with respect
to Options granted under the Plan shall be subject to all applicable laws, rules
and regulations and such approvals by any governmental agency as may be
required, including, without limitation, the effectiveness of any registration
statement required under the Securities Act of 1933, as amended, and the rules
and regulations of any securities exchange on which the Common Stock may be
listed.



19. WITHHOLDING. The Company’s obligation to deliver shares of Common Stock in
respect of any Option granted under the Plan shall be subject to all applicable
federal, state, local and foreign tax withholding requirements. Federal, state,
local and foreign withholding taxes due upon the exercise of any Option (or upon
any disqualifying disposition of shares of Common Stock subject to an Incentive
Option), in the Committee’s sole discretion, may be paid in shares of Common
Stock (including the withholding of shares subject to an Option) upon such terms
and conditions as the Committee may determine. Notwithstanding the foregoing,
shares of the Company’s Common Stock may not be used by Canadian Optionees to
pay any taxes due upon the exercise of any Option.



20. SEPARABILITY. If any of the terms or provisions of the Plan conflict with
the requirements of Rule 16b-3 under the Exchange Act and/or Section 422 of the
Code, then such terms or provisions shall be deemed inoperative to the extent
they so conflict with the requirements of Rule 16b-3 under the Exchange Act
and/or Section 422 of the Code. With respect to Incentive Options, if the Plan
does not contain any provision required to be included herein under Section 422
of the Code, such provision shall be deemed to be incorporated herein with the
same force and effect as if such provision had been set out at length herein;
provided, further, that to the extent any Option which is intended to qualify as
an Incentive Option cannot so qualify such Option, to the extent, shall be
deemed to be a Nonqualified Option for all purposes of the Plan.



21. NON-EXCLUSIVITY OF THE PLAN. Neither the adoption of the Plan by the Board
of Directors nor the submission of the Plan to the stockholders of the Company
for approval shall be construed as creating any limitation on the power of the
Board of Directors to adopt such other incentive arrangements as it may deem
desirable, including, without limitation, the granting of stock options and the
awarding of stock and cash otherwise than under the Plan, and such arrangements
may be either generally applicable or applicable only in specific cases.



22. EXCLUSION FROM PENSION AND PROFIT-SHARING COMPUTATION. By acceptance of an
Option, each Optionee shall be deemed to have agreed that such grant is special
incentive compensation that will not be taken into account, in any manner, as
salary, compensation or bonus in determining the amount of any payment under any
pension, retirement or other employee benefit plan of the Company or any of its
Subsidiaries. In addition, each beneficiary of a deceased Optionee shall be
deemed to have agreed that such Option will not affect the amount of any life
insurance coverage, if any, provided by the Company on the life of the Optionee
which is payable to such beneficiary under any life insurance plan covering
employees of the Company or any of its Subsidiaries.



23. GOVERNING LAW. The Plan shall be governed by, and construed in accordance
with, the laws of the State of New Jersey.

